Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-8, 13, 16, 17, 19, 115-131 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a pump head of a pneumatic pump for inflating a pneumatic vessel to which said valve stem is in fluid communication”. It is unclear and indefinite whether applicant is intending to positively recite a pneumatic pump or recite an intended use of the pump head. For purposes of examination the office regards the recitation to be intended use.
Claims 2 recites “a static sleeve operable to bias the at least one ball to protrude into the inner diameter of the valve coupler.” It is unclear and indefinite how applicant regards the sleeve as “static”. As best understood, applicant’s coupler sleeve is an elastic material which flexes to provide a biasing force to the at least one ball. In contrast, Macmillan Dictionary, defines static as something that does not move or change. Accordingly, it is the office’s position that the coupler sleeve is not static. For purposes of examination the office regards such recitation as necessitating the sleeve does not transverse along a length of the pump head.
Claim 115 recites “a concave channel around the circumference of the valve stem operable to engage with a ball lock mechanism, said ball lock mechanism having a plurality of ball bearings nested in a plurality of passages and inwardly biased by an elastic sleeve.” It is unclear and indefinite whether applicant is intending to positively recite a ball lock mechanism or recite an intended use of the concave channel. For purposes of examination the office regards the recitation to be intended use.
In regards to claim 123, it is unclear and indefinite how applicant regards the concave channel (claim 115) and receiver (claim 123) to be different structures. See also claims 127 and 130.
Claim 125 recites, “for engagement with a detachable pneumatic inflation device having an inflation pin” and further recites dimensions of the valve stem in relation to structures of the inflation device. It is unclear and indefinite whether applicant is intending to positively recite the inflation device and/or inflation pin or recite an intended use of the valve stem. For purposes of examination the office regards the recitation as intended use.
Claim 126 recites the limitation "said detachable pneumatic inflation device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 128 recites the limitation "the inflation pin" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 130, the following recitation is regarded as intended use: 
for engagement with a pump head having i. an inflation pin, ii. a valve coupler that includes a ball lock coupling mechanism having at least one ball nested in a hole in an inner diameter of the valve coupler, and iii. an elastic sleeve operable to engage with said concave channel and operable to bias the at least one ball to protrude into the inner diameter of the valve coupler that directly applies an inward force to said at least one ball with sufficient strength to hold said at least one ball in said hole such that it remains protruding into the inner diameter of the valve coupler and engaged with a receiver of said valve stem during a pumping operation, wherein the inflation pin forms an airtight seal with the central passage of the seat when the pump head is engaged with said valve stem.
Claims not specifically recited are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-8, and 13, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becocci (U.S. Publication 2012/0067038).
In regards to claim 1,  Becocci a valve assembly, comprising: a valve stem (5) having a sealing mechanism that includes: a biasing member (21), a sealing member (9), and a seat (20) against which said sealing member (9) is biased to close said valve stem (5) to the passage of fluid, said seat (20) having a complementary shape to said sealing member (9) and a central passage; and a pump head (1) having a pin (13) having a diameter that is equal to or greater than said central passage of said seat (20). See Figs. 1-3 which illustrate that an outer diameter of the pin is at least equal to or greater than the central passage through the valve seat. 
The office further notes that the inclusion of material worked upon (i.e. pneumatics) by a structure being claimed does not impart patentability to the claims. See MPEP § 2115.
Recitation of “of a pneumatic pump” is regarded as intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the instant case, it is the office’s position that the device of Becocci is capable of operating with a pneumatic pump as pneumatic pumps and the device of Becocci are concerned with the transport of fluids along a fluid tight path. 
Further, to the extent that applicant recites “for inflating a pneumatic vessel to which said valve stem is in fluid communication”, such recitation is functional language related to the pneumatic pump which is not positively recited by the claim. 
In regards to claim 6, the inflation pin (13) forms an airtight seal with the central passage of the seat (20) when the pump head (1) is engaged with said valve stem (5).
In regards to claim 7, at least to the same extent necessitated by applicant, the pin (13) has an outlet (14) near a distal end thereof and disengages the sealing member (9) from the seat (20) when the inflation pin (13) passes through the central passage of the seat (20) without blocking gas flow from said outlet (14).  See also applicant’s specification para. [0089] which describes the recited features.
In regards to claim 8, the pin (13) is the only passage for fluid into the valve stem (5) when the pump head (1) is engaged with the valve stem (5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, and 13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Becocci in view of Spinosa et al. (U.S. Patent 4,506,862), hereinafter “Spinosa”.
Becocci discloses all of the elements as discussed above.
Becocci further discloses that the pump head (1) comprises a valve coupler (21) that includes a ball lock coupling mechanism having at least one ball (22) nested in a hole (23) in an inner diameter of the valve coupler, and a sleeve (26, 27) operable to bias the at least one ball (22) to protrude into the inner diameter of the valve coupler (21).
Becocci does not specifically disclose that the sleeve does not transverse along a length of the pump head. However, Spinosa teaches a coupling which includes a sleeve (76) which comprises an elastic material that directly applies an inward force to at least one ball (72) to provide a coupling function. See Spinosa col. 3, lines 55-67. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the coupling sleeve disclosed by Becocci to include an elastic sleeve, in view of the teachings of Spinosa, as an obvious use of a known technique (i.e. providing an elastic sleeve to directly apply an inward force to at least one ball, as in Spinosa) to improve a similar device (i.e. the pump head of Becocci) in the same way (e.g. enable fluid coupling).
In regards to claim 13, Becocci as modified, discloses that the valve coupler (21) is operable to be secured to the valve stem (5) by engagement of the ball lock coupling mechanism to the receiver by the positioning the valve coupler (21) aligned over the valve stem (5) such that the pin (13) is centered over the valve stem (5) and applying a linear force to the valve coupler (21) in alignment with valve stem (5).
Claim 1, 16, 17 and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Broecker (U.S. Patent 2,178,828) in view of Becocci.
In regards to claim 1, Broecker discloses a valve assembly, comprising: a valve stem (22, 60) having a sealing mechanism that includes: a biasing member (88), a sealing member (74), and a seat (76) against which said sealing member (74) is biased to close said valve stem (22, 60) to the passage of fluid, said seat (76) having a complementary shape to said sealing member (74) and a central passage. See Fig. 4
Broecker does not specifically disclose a pump head having a pin having a diameter that is equal to or greater than said central passage of said seat. However, Becocci teaches a pump head (1) having a pin (13) having a diameter that is equal to or greater than a central passage of a seat. See Figs. 1-3.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided the valve disclosed by Broecker in conjunction with the pump head taught by Becocci to provide a user with an apparatus for filling a tire with air.
The office further notes that the inclusion of material worked upon (i.e. pneumatics) by a structure being claimed does not impart patentability to the claims. See MPEP § 2115.
Recitation of “of a pneumatic pump” is regarded as intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the instant case, it is the office’s position that the device of Becocci is capable of operating with a pneumatic pump as pneumatic pumps and the device of Becocci are concerned with the transport of fluids along a fluid tight path. 
Further, to the extent that applicant recites “for inflating a pneumatic vessel to which said valve stem is in fluid communication”, such recitation is functional language related to the pneumatic pump which is not positively recited by the claim. 
In regards to claim 16, Broecker discloses a second sealing mechanism (16) in said valve stem (22, 60).
In regards to claim 17, the second sealing mechanism (16) includes a second sealing member (18) and a second seat. Broecker discloses the 16 as a standard valve. It is well known in the tire valve art that a standard valve includes a valve head and a seat.
In regards to claim 19, the sealing member (74) of the sealing mechanism is a sealing rod having a plug for engagement with said seat and a shaft (90) that is operable to displace the second sealing member (74) from said second seat when the inflation pin displaces the sealing member from said seat in a serial manner.
Claim 120 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broecker in view of Becocci and further in view of Colussi et al. (U.S. Patent 6,672,328), hereinafter “Colussi”.
Becocci, as modified, discloses all of the elements as discussed above.
Becocci, as modified, does not disclose a particulate filter positioned below said first sealing mechanism. However, Colussi teaches a tire valve which includes a filter (51) located downstream of a valve.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the valve assembly of Becocci having a filter located downstream of the first sealing mechanism so as to protect the valve components from particulate within a tire as taught by Colussi. See col. 3, lines 43-49.
Claims 115-119, 121, 125, 130, and 131 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broecker (U.S. Patent 2,178,828) in view of Purisch et al. (U.S. Publication 2015/0298516), hereinafter “Purisch”
In regards to claim 115, 117 and 130, Broecker discloses a valve assembly, comprising: a valve stem (22, 60) having a sealing mechanism that includes: a biasing member (88), a sealing member (74), and a seat (76) against which said sealing member (74) is biased to close said valve stem (22, 60) to the passage of fluid, said seat (76) having a complementary shape to said sealing member (74) and a central passage, and a second sealing mechanism (16) that includes a second sealing member (18) and a second seat. It is well known in the tire valve art that a standard valve includes a valve head and a seat. See Fig. 4
Broecker does not specifically disclose a concave channel around the circumference of the valve stem. However, Purisch teaches a valve stem including a concave channel (640). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the valve stem of Broecker to have a concave channel to enable the locking of a pump head as taught by Purisch. See para. [0036].
In regards to claim 116, Broecker discloses the first sealing mechanism and second sealing mechanism in serial arrangement. 
In regards to claim 118 and 131, the shaft (66) of the sealing rod is operable to contact the second sealing member (via 92) of said second sealing mechanism (16) and displace the second sealing member (18) from the second seat.
In regards to claim 121, a washer (110) operable to prevent said second sealing member (18) from blocking a passage between said second sealing mechanism (116) and a pneumatic vessel (i.e. tire) to which said valve stem (22, 60) is attached.
In regards to claim 125, Broecker further discloses an opening (62) in the upper surface of the valve stem (22, 60) in alignment with the central passage having a diameter that is larger than the central passage.
Claims 122-123, 126, and 129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broecker in view of Purisch and further in view of Becocci.
Broecker, as modified, discloses all of the elements as discussed above.
In regards to claims 122 and 126, Broecker does not specifically disclose a pump head. However, Becocci teaches a pump head (1) comprising a valve coupler (21) that includes a ball lock coupling mechanism having at least one ball (22) nested in a hole (23) in an inner diameter of the valve coupler, and a sleeve (26, 27) operable to bias the at least one ball (22) to protrude into the inner diameter of the valve coupler (21).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided the valve disclosed by Broecker in conjunction with the pump head taught by Becocci to provide a user with an apparatus for filling a tire with air.
In regards to claim 123, Broecker, as modified, discloses that the least one ball is operable to engage with a receiver in an outer surface of said valve stem when said pump head is positioned over said valve stem.
In regards to claim 129, a second sealing mechanism (16) in said valve stem having a sealing rod and a second seat, said sealing rod (20) having a plug (18) for engagement with said seat and a shaft and being operable to displace a second sealing member from said second seat when said inflation pin displaces said sealing member from said seat in a serial manner.
Claims 124, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Broecker, Purisch and Becocci and further in view of “Spinosa”.
Broecker, as modified, discloses all of the elements as discussed above.
Becocci does not specifically disclose that the sleeve does not transverse along a length of the pump head. However, Spinosa teaches a coupling which includes a sleeve (76) which comprises an elastic material that directly applies an inward force to at least one ball (72) to provide a coupling function. See Spinosa col. 3, lines 55-67. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the coupling sleeve disclosed by Becocci to include an elastic sleeve, in view of the teachings of Spinosa, as an obvious use of a known technique (i.e. providing an elastic sleeve to directly apply an inward force to at least one ball, as in Spinosa) to improve a similar device (i.e. the pump head of Becocci) in the same way (e.g. enable fluid coupling).
Claims 127 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broecker in view of Purisch and Becocci and further in view of Spinosa.
	Broecker, as modified, discloses all of the elements as discussed above.
	Broecker does not specifically disclose the sleeve as required by claim 127. 
However, Spinosa teaches a coupling which includes a sleeve (76) which comprises an elastic material that directly applies an inward force to at least one ball (72) to provide a coupling function. See Spinosa col. 3, lines 55-67. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the coupling sleeve disclosed by Becocci to include an elastic sleeve, in view of the teachings of Spinosa, as an obvious use of a known technique (i.e. providing an elastic sleeve to directly apply an inward force to at least one ball, as in Spinosa) to improve a similar device (i.e. the pump head of Becocci) in the same way (e.g. enable fluid coupling).
Claims 125 and 128, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Becocci in view of Nikolayev et al. (U.S. Publication 2005/0000568), hereinafter “Nikolayev”.
In regards to claim 125, Becocci a valve assembly, comprising: a valve stem (5) having a sealing mechanism that includes: a biasing member (21), a sealing member (9), and a seat (20) against which said sealing member (9) is biased to close said valve stem (5) to the passage of fluid, said seat (20) having a complementary shape to said sealing member (9) and a central passage; a concave channel (24) near an upper surface of the valve stem for engagement with a device (1); an opening in the upper surface of the stem in alignment with the central passage having diameter See Figs. 1-3 which illustrate that an outer diameter of the pin is at least equal to or greater than the central passage through the valve seat. 
The office notes that the inclusion of material worked upon (i.e. pneumatics) by a structure being claimed does not impart patentability to the claims. See MPEP § 2115.
Recitation of “for engagement with a detachable pneumatic inflation device” is regarded as intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In the instant case, it is the office’s position that the device of Becocci is capable of operating in engagement with a detachable pneumatic inflation device as pneumatic pumps and the device of Becocci are concerned with the transport of fluids along a fluid tight path. 
Becocci does not specifically disclose that the opening (O) is larger than the central passage. However, Nikolayev teaches a fluid coupling wherein a male member (101) includes an opening larger than a central passage.

    PNG
    media_image1.png
    165
    230
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the opening of Becocci to be slightly larger than the central passage as illustrated by Nikolayev to provide directional guidance to the inflation pin.
In regards to claim 128, the inflation pin (13) forms an airtight seal with the central passage of the seat (20) when the pump head (1) is engaged with said valve stem (5).
Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive.
Applicant argues that it is not reasonable to regard Becocci as a pump head having an inflation pin. The office disagrees. As discussed above, it is the office’s position that applicant’s recitations relating to these terms are merely usage based and do not result in any structural difference between applicant’s invention and the device disclosed by Becocci. It is the office’s position that the device disclosed by Becocci discloses the positively recited structural features of applicant’s invention and is capable of providing the desired functional language. As noted by applicant, Becocci is concerned with fluid tight coupling while ensuring against the intake of atmosphere (see applicant’s remarks page 14). The office notes that the device disclosed by Becocci would not properly function if the valve head and pin did not form a fluid tight seal because such an arrangement would lead to the inclusion of air within the line which is explicitly not desired in the device.
Merely concluding that the prior art would be unable to provide the recited intended use without a distinction between the prior art and instant invention structures is insufficient. The office notes that this is different from merely discussing the disclosed usage of the prior art and the desired usage of the invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753